757 N.W.2d 489 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Bruce CURB, Defendant-Appellant.
Docket No. 137088. COA No. 277878.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 1, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for correction of sentence is DENIED.